327 So.2d 826 (1976)
Julian GONZALEZ, Appellant,
v.
RYDER SYSTEMS, INC., etc., and Coral Grove Apartments, Inc., a Florida Corporation, Appellees.
No. 75-517.
District Court of Appeal of Florida, Third District.
February 24, 1976.
Levenstein, Burke & Associates, Miami, for appellant.
Joel R. Teague, Coral Gables, and Horace B. Yandle, Miami, for appellees.
Before PEARSON and NATHAN, JJ., and CHARLES CARROLL (Ret.), Associate Judge.
PER CURIAM.
The plaintiff Gonzalez appeals an order dismissing his complaint as to one of the defendants, Coral Grove Apartments, Inc. The order recites as the ground for the dismissal the court's conclusion that plaintiff's failure to deliver process for service upon Coral Grove Apartments, Inc., until fourteen months after filing of the complaint was insufficient as a matter of law, as was the service of process finally procured. Nothing in this record refutes the trial judge's conclusion, the factual basis of which is supported by the record. We, therefore, conclude that the dismissal was proper under the trial court's inherent power to dismiss a cause which is not being prosecuted with reasonable diligence. See Maloy v. Bristow, Fla.App. 1962, 138 So.2d 801.
Affirmed.